Citation Nr: 0301340	
Decision Date: 01/23/03    Archive Date: 02/04/03

DOCKET NO.  90-47 163	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San 
Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to a disability rating in excess of 
10 percent for the residuals of a fragment wound to the 
left leg with a fracture of the upper third of the left 
tibia.

2.  Entitlement to a disability rating in excess of 
10 percent for the residuals of fragment wounds to the 
right lower leg.

3.  Entitlement to financial assistance in the purchase of 
an automobile or other conveyance and adaptive equipment, 
or adaptive equipment only.

4.  Entitlement to special monthly compensation based on 
the loss of use of one or both lower extremities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. W. Fabian, Counsel


INTRODUCTION

The veteran had active duty from September 1952 to August 
1954.  These matters come to the Board of Veterans' 
Appeals (Board) from a November 1989 rating decision of 
the Department of Veterans Affairs (VA) Regional Office 
(RO).  In that rating decision the RO denied entitlement 
to increased ratings for the bilateral leg disability, an 
automobile and/or adaptive equipment allowance, and 
special monthly compensation based on the loss of use of 
the lower extremities.  The veteran perfected an appeal of 
that decision.

The veteran's appeal was previously before the Board in 
April 1991, October 1993, and November 1997, at which 
times issues no longer in appellate status were decided 
and the issues shown above were remanded to the RO for 
additional development.  That development has been 
completed to the extent possible and the case returned to 
the Board for further consideration of the veteran's 
appeal.

The Board notes that in the August 2002 supplemental 
statement of the case the RO included as an issue on 
appeal the veteran's entitlement to special monthly 
compensation based on the need for regular aid and 
attendance or for being housebound.  That issue was, 
however, adjudicated in the Board's November 1997 
decision, and has not been raised anew.  The Board finds, 
therefore, that that issue is no longer in appellate 
status.



FINDINGS OF FACT

1.  The RO has notified the veteran of the evidence needed 
to substantiate his claim, obtained all relevant evidence 
designated by the veteran, and provided him VA 
examinations in order to assist him in substantiating his 
claims for VA compensation benefits.

2.  The residuals of a fragment wound to the left leg with 
a fracture of the upper third of the left tibia are 
manifested by complaints of pain and weakness, productive 
of no more than moderate impairment of function of muscle 
group XI.

3.  The residuals of fragment wounds to the right lower 
leg are manifested by complaints of pain and weakness, 
productive of no more than moderate impairment of function 
of muscle group XI.

4.  The veteran has not suffered the loss or permanent 
loss of use of one or both feet or ankylosis of one or 
both knees or one or both hips due to service-connected 
disability.

5.  The veteran has not suffered the anatomical loss or 
loss of use of one or both feet so that no effective 
function remains other than that which would be equally 
well served by an amputation stump with use of a suitable 
prosthetic appliance.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 
10 percent for the residuals of a fragment wound to the 
left leg with a fracture of the upper third of the left 
tibia are not met.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & 
Supp. 2002); 38 C.F.R. §§ 4.1, 4.3, 4.40, 4.56, 4.73, 
Diagnostic Code 5311 (2002).

2.  The criteria for a disability rating in excess of 
10 percent for the residuals of fragment wounds to the 
right lower leg are not met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991 & Supp. 2002); 38 C.F.R. §§ 4.1, 4.3, 4.40, 
4.56, 4.73, Diagnostic Code 5311 (2002).

3.  The criteria for financial assistance in the purchase 
of an automobile or other conveyance and adaptive 
equipment, or adaptive equipment only, have not been met.  
38 U.S.C.A. §§ 3901, 3902, 5107 (West 1991 & Supp. 2002); 
38 C.F.R. § 3.808 (2002).

4.  The criteria for entitlement to special monthly 
compensation based on the loss or loss of use of one or 
both lower extremities have not been met.  38 U.S.C.A. 
§§ 1114(k) and (l), 5107 (West 1991 & Supp. 2002); 
38 C.F.R. §§ 3.350, 4.63 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that his bilateral leg disability 
warrants higher ratings than have been assigned.  He 
further contends that he has lost the use of one or both 
lower extremities so as to qualify for assistance in the 
purchase of an automobile and/or special monthly 
compensation.

Duty to Notify and to Assist

The Board has considered VA's duty to inform the veteran 
of the evidence needed to substantiate his claims and to 
assist him in obtaining the relevant evidence, and finds 
that the provisions of the laws and regulation apply to 
the veteran's claim.  The Board further finds that 
development of the issues on appeal has proceeded in 
accordance with the laws and regulation.  38 U.S.C.A. 
§§ 5103, 5103A (West Supp. 2002); Dyment v. Principi, 287 
F.3d 1377 (Fed. Cir. 2002); 38 C.F.R. § 3.159.


Duty to Notify

On receipt of a claim for benefits VA will notify the 
veteran of the evidence that is necessary to substantiate 
the claim.  VA will also inform the veteran which 
information and evidence, if any, that he is to provide 
and which information and evidence, if any, VA will 
attempt to obtain on his behalf.  VA will also request 
that the veteran provide any evidence in his possession 
that pertains to the claim.  38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

The RO informed the veteran of the evidence needed to 
substantiate his claim in May 1994 by instructing him to 
identify any medical care provider who had treated him for 
his claimed disabilities so that the RO could obtain the 
records of that treatment on his behalf.  Following the 
Board's November 1997 remand, in November 1997 the RO 
again instructed him to furnish the names and addresses of 
any hospital or physician from whom he currently received 
treatment, and to provide authorizations for the release 
of medical information so that the RO could obtain the 
records of such treatment.  

The RO provided the veteran statements of the case and 
supplemental statements of the case in July 1990, October 
1991, June 1995, September 1995, June 1997, and August 
2002.  In those documents the RO informed the veteran of 
the regulatory requirements for establishing entitlement 
to the benefits he sought, and the rationale for 
determining that the evidence he had then submitted did 
not show that those requirements were met.  In the August 
2002 supplemental statement of the case the RO informed 
the veteran of the provisions of 38 C.F.R. § 3.159 
pertaining to VA's duty to notify him of the evidence 
needed to substantiate his claim, and to assist him in 
obtaining the relevant evidence.  

In the April 1991, October 1993, and November 1997 remands 
the Board informed the veteran of the conflicts in the 
available evidence, the evidence required to resolve those 
conflicts, and the additional evidence needed to 
substantiate his claims.  The veteran's representative has 
reviewed the claims file on multiple occasions, and did 
not indicate that the veteran had any additional evidence 
to submit.  The RO notified the veteran each time his case 
was sent to the Board, and informed him that any 
additional evidence that he had should be submitted to the 
Board.  The Board finds, therefore, that VA has fulfilled 
its obligation to inform the veteran of the evidence 
needed to substantiate his claims.

Duty to Assist

The statutes and regulation provide that VA will also make 
reasonable efforts to help the veteran obtain evidence 
necessary to substantiate the claim, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  VA's duty includes making 
efforts to obtain his service medical records, if relevant 
to the claim; other relevant records pertaining to 
service; VA medical records; and any other relevant 
records held by any other source.  The veteran is also 
required to provide the information necessary to obtain 
this evidence, including authorizations for the release of 
medical records.  In a claim for disability compensation, 
VA will provide a medical examination which includes a 
review of the evidence of record if VA determines it is 
necessary to decide the claim.  38 C.F.R. § 3.159(c).  

The RO has obtained the veteran's service medical records 
and his VA treatment records.  The veteran has also 
submitted the records of treatment from private medical 
care providers in support of his claim.  The Board notes 
that the veteran reported having received relevant 
treatment from H.T.C., M.D., and provided an authorization 
for the release of medical information for that physician.  
The RO requested the veteran's medical records from Dr. C. 
in May 1998, but none were provided.  In the August 2002 
supplemental statement of the case the RO informed the 
veteran of Dr. C.'s failure to respond to the request for 
medical records, and he was given the opportunity to 
obtain those records and submit them to the RO.  No 
records from Dr. C. were, however, presented.

The RO also provided the veteran VA medical examinations 
in January 1995, April 1998, April 2002, and August 2002.  
The veteran and his representative have been accorded the 
opportunity to present evidence and argument, and have 
done so.  The veteran has not indicated the existence of 
any other evidence that is relevant to his appeal.  The 
Board concludes that all relevant data has been obtained 
for determining the merits of the veteran's claims and 
that no reasonable possibility exists that any further 
assistance would aid him in substantiating his claims.  
Wensch v. Principi, 15 Vet. App. 362, 368 (2001).

Factual Background

The veteran's service medical records disclose that in 
December 1953 he incurred injuries to both lower legs when 
explosives rolled into the fire near where he was sitting.  
Although the treating physician initially found that the 
injury had resulted in the fractures of both tibias, 
following diagnostic testing it was determined that the 
shell fragments had caused an incomplete fracture of the 
upper third of the left tibia but no fracture to the right 
tibia.  Metal fragments were surgically removed from the 
wounds on the left leg near the knee, and the three small 
wounds on the lower right leg were closed under local 
anesthesia.  None of the wounds included any nerve or 
artery involvement.  On March 1, 1954, the veteran began 
full ambulation without a cast or splint, and with full 
range of motion of the left knee with no instability or 
weakness in the knee.  He was separated from service with 
examination findings of a large, well healed scar on the 
left knee and upper tibia; three well healed scars on the 
medial aspect of the right lower leg; and a well healed 
scar on the medial aspect of the right upper leg.

VA treatment records and multiple VA examinations show 
that beginning in September 1954 the veteran's subjective 
complaints pertaining to the lower extremities, which were 
not corroborated by any objective medical findings, were 
diagnosed as a conversion reaction.  He demonstrated 
significant anxiety and registered multiple complaints of 
pain, weakness, and general incapacity pertaining to 
various body systems.  He claimed to be unable to walk 
without the assistance of a cane due to the fragment 
injuries to the lower extremities, although numerous 
physical examinations and X-ray studies revealed no 
abnormalities in the lower extremities other than the well 
healed scars and retained metallic fragments in the soft 
tissue of the right leg.  A VA orthopedic examination in 
November 1956 resulted in the conclusion that the veteran 
did not need a cane in order to ambulate.

In a March 1956 rating decision the RO granted service 
connection for the residuals of a fracture of the upper 
third of the left tibia, rated as 10 percent disabling, 
and the residuals of wounds to the right lower leg with 
retained metallic fragments, also rated as 10 percent 
disabling.  The 10 percent ratings, respectively, which 
were based on injuries to the muscles, have been in effect 
since August 1954.  In an October 1973 rating decision the 
RO also established separate grants of service connection 
and 10 percent ratings for tender scars on the left and 
right legs, respectively.

The veteran has continued to receive psychiatric treatment 
from VA and private medical care providers since his 
separation from service, with diagnoses that included a 
conversion reaction with multiple somatizations, a pre-
morbid personality disorder, chronic brain syndrome, a 
psychoneurotic reaction with mixed conversion and anxiety 
manifestations, a psychophysiologic gastrointestinal 
reaction, and anxiety reaction with depressive features.  
Service connection for the psychiatric impairment has been 
in effect since August 1954, with a current 50 percent 
rating in effect since August 1966.  In addition, the RO 
granted entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disability effective in April 1973.

Beginning in July 1975 the veteran has filed multiple 
claims of entitlement to the automobile allowance and for 
having lost the use of the left foot.  In a January 1977 
decision the Board determined that, at that time, the 
veteran had not lost the use of the left foot and that he 
was not, therefore, entitled to the automobile allowance.  
The RO again denied such entitlement in June 1980 and 
January 1986.  

In May 1989 the veteran asserted that he was entitled to 
special monthly compensation and the automobile allowance 
based on the loss of use of the lower extremities, which 
the RO also interpreted as a claim for an increased rating 
for the bilateral leg disability.  The evidence obtained 
in conjunction with that claim includes VA treatment 
records, which indicate that X-ray studies of the left 
knee in January 1988 revealed degenerative joint disease 
in the knee.  The treatment records through May 1989 show 
that the degenerative joint disease was well controlled 
with medication, with full range of motion and no 
instability in the left knee.

A November 1989 VA treatment record documents an 
examination of the left knee that showed diffuse 
tenderness, patello-femoral crepitus, no instability, and 
range of motion from five to 80 degrees.  The veteran was 
then using bilateral crutches for ambulation.

The veteran presented the report of an August 1994 private 
medical examination that revealed full range of motion in 
the extremities, with no gross motor or sensory deficit.

During a January 1995 VA medical examination the examiner 
referenced November 1993 and December 1994 treatment 
records showing that the veteran was then able to walk 
sufficiently to perform self-care.  The examiner also 
noted that the veteran continued to receive psychiatric 
treatment.  During the examination the veteran complained 
of pain and weakness in the legs that precluded him from 
prolonged standing or walking.  The examiner noted that 
the veteran was not hospitalized, blind, or bedridden.  On 
examination the examiner found that although the veteran 
used a pair of Canadian crutches, he was able to walk with 
good balance, weight bearing, and propulsion without 
assistance.  He also drove his vehicle.

In conjunction with a January 1995 VA orthopedic 
examination the veteran reported having pain, cramps, 
weakness, and locking in the left knee with swelling of 
the left leg.  He denied being able to bear weight on the 
left leg, and stated that he had to use crutches due to 
instability in the knee with a history of falls.  He 
complained of burning pain in the area of the left leg 
scar, and a "knot" sensation in the scar on the right leg.  
He reported having increasing pain with standing or 
sitting for more than 15 minutes.  The examiner referenced 
the May 1989 X-ray study showing degenerative joint 
disease in the left knee, and a June 1994 computerized 
tomography (CT) scan of the lumbar spine showing an L4-L5 
bulging disc with disc material protruding into the 
inferior aspect of both neural foraminas, and an L5-S1 
bulging disc with the possibility of a intraforaminal 
herniation.

On physical examination there was no swelling or deformity 
of the left knee or ankle.  Examination revealed severe 
medial instability of the left knee on valgus stress, but 
no lateral, anterior, or posterior instability; severe 
crepitus in the left knee; positive patellar grinding 
test; crepitus in the left ankle; and some mediolateral 
instability in the left ankle.  The range of motion of the 
left knee was from zero degrees of extension to 88 degrees 
of flexion, and the range of motion of the left ankle was 
40 degrees of plantar flexion and minus three degrees to 
arrive at the neutral position.  There was no evidence of 
muscle atrophy in the lower extremities, and muscle 
strength was 5/5 except for the left ankle dorsiflexor, 
tibialis anterior, extensor hallucis longus, and the left 
quadriceps, which were 4/5.  The left patellar reflex was 
diminished to +1, which the examiner attributed to damage 
to the L4 nerve root.  There was also diminished sensation 
in the L4-S1 dermatomes on the left leg and foot.

The examiner described a linear scar on the medial aspect 
of the left knee that was 28 centimeters long and two to 
four centimeters wide.  The scar was brown in color, with 
loss of color and keloid tissue in the center of the scar.  
The scar was objectively tender to palpation.  The 
examiner also described scars on the medial aspect of the 
right distal leg that included a two centimeter by two 
centimeter circular scar that was tender to palpation; a 
scar that was four centimeters by one centimeter that was 
not tender; and an additional four centimeter by one 
centimeter scar that was tender.  All of the scars had 
good vascular supply, with no inflammation, swelling, 
ulceration, or depression, and productive of no limitation 
of function of the legs, knees, or ankles.  The examiner 
further described genu valgus deformities of both knees.

The examination resulted in diagnoses of bilateral genu 
valgus deformities of the knees; left L4-L5-S1 
radiculopathy; left knee and ankle contractures; the 
residuals of shell fragment wounds to both legs; scars on 
the legs, healed; L4-L5 and L5-S1 herniated nucleus 
pulposus; and degenerative joint disease of the left knee.  
The examiner provided the opinion that the degenerative 
joint disease of the left knee was secondary to the in-
service tibial fracture.  The examiner also determined 
that the veteran had no loss of use of either lower 
extremity due to the service-connected disability.

In a June 1995 rating decision the RO granted service 
connection for degenerative joint disease of the left knee 
as secondary to the fragment wound to the left leg with 
fracture of the left tibia.  The RO assigned a 20 percent 
rating for the left knee disability, in addition to the 
previously assigned 10 percent ratings for the scar and 
injury to muscle group XI, respectively.

Following the Board's November 1997 remand, the RO 
provided the veteran a VA neurological examination in 
April 1998.  During that examination the veteran claimed 
to have paralysis in both lower extremities that prevented 
him from ambulating without crutches.  He complained of 
weakness in both lower extremities, pain due to 
circulatory problems, and numbness that caused severe gait 
problems.  He asserted that he would fall if he did not 
use the crutches, and last fell two weeks previously.

The examiner noted that the veteran came to the 
examination walking with the aid of two Canadian crutches, 
and reported being unable to walk unassisted.  On 
objective examination, however, he was able to stand and 
move on and off the examining table by himself.  There was 
one inch of atrophy in the left thigh, but no evidence of 
atrophy in the calf.  Muscle strength throughout the left 
lower extremity was 4/5, partially due to pain.  The 
examiner was unable to objectively determine the range of 
motion in the joints.  There was non-anatomic anesthesia 
in the left lower extremity to all modalities, but the 
deep tendon reflexes were +2 and non-pathologic.

The examiner reviewed and summarized the medical evidence 
in the claims file, including the service medical records, 
the psychiatric examinations documenting a conversion 
reaction, and the multiple physical examinations showing 
no objective evidence of disability in the lower 
extremities.  Based on that review and the results of the 
neurologic examination, the neurologist determined that 
there was no loss of use of either foot or either leg, no 
neurologic deficit in the lower extremities, and no 
additional functional limitations due to the service-
connected disabilities.

The veteran also underwent a VA orthopedic examination in 
April 2002, as a result of which the examiner determined 
that the degenerative joint disease in the left knee 
caused significant permanent loss of motion in the left 
knee.  He also found that the retained metallic fragments 
in the right knee did not result in any significant 
limitation of function.  The veteran also had venous 
insufficiency in both lower extremities, which could be a 
result of the soft tissue injuries.  He found that the 
loss of sensation in the feet was most likely due to 
diabetic peripheral neuropathy, not the service-connected 
fragment wounds.  In a June 2002 addendum the examiner 
described the range of motion of the left knee as an 
active range of motion from 10 to 25 degrees, which 
represented a severe loss of flexion and a moderate loss 
of extension.  The examiner did not document the passive 
range of motion of the knee.

The RO found that the report of the April 2002 orthopedic 
evaluation was not adequate for rating purposes, and 
provided the veteran an additional examination in August 
2002.  The examiner in August 2002 reviewed the evidence 
in the claims file, and summarized the pertinent evidence 
in the report of the examination.  He noted that the in-
service records showed that the tibia fracture had not 
resulted in any joint involvement, in that the fracture 
was below the knee; that the evidence showed no artery or 
nerve involvement; and that as of February 1954 the 
fracture was well healed and barely visible, with good 
callus formation.  

The examiner found that the service-connected injuries did 
not cause any weakened movement, excess incoordination, 
excess fatigability, or painful motion.  He also found 
that there was no loss of use of the feet or legs, 
although the veteran claimed to be unable to walk without 
crutches.  In discussing the veteran's status with his 
spouse and son, without the veteran present, those 
individuals stated that the veteran was able to ambulate 
throughout the house without an assistive device and drive 
a car for up to an hour.  The examiner commented that he 
was not wearing a lab coat when he called the veteran into 
the examination room, and that the veteran then stood 
without using the crutches.  The examiner also referenced 
an April 2002 nursing note showing that the veteran was 
ambulatory when he arrived to see his primary physician.  
In addition, the examiner referenced an April 2002 X-ray 
study of the lower extremities that showed diffuse 
osteopenia, chondrocalcinosis of the knees, and metallic 
fragments in the distal aspect of the right leg.

During the examination the veteran complained of severe 
pain in both legs below the knees, associated with 
frequent numbness and cramps, and difficulty standing.  
His symptoms were treated with medication.  He reported 
experiencing leg pain with walking for 15 minutes, 
standing for 10-15 minutes, or sitting for 15-20 minutes.  
His symptoms were alleviated with medication and elevating 
the legs.  The veteran described his pain as severe on a 
daily basis.  He made no allegations regarding recurrent 
subluxation or instability in the knees.

On examination the range of motion of both knees was from 
-10 degrees of extension to 120 degrees of flexion and the 
range of motion of the ankles was 15 degrees of 
dorsiflexion and 40 degrees of plantar flexion, which the 
examiner characterized as mild limitation of motion.  
There was no evidence of painful motion, instability, or 
ankylosis in any joint.  The examiner found no evidence of 
additional limitation of function due to pain, fatigue, 
weakness, or lack of endurance, in that the leg condition 
was then dormant.  The examiner determined that there was 
no objective evidence of painful motion, edema, effusion, 
instability, tenderness, redness, heat, abnormal movement, 
or guarding of movement in either leg.  There was weakness 
of muscle strength of 4/5 in all muscles of both legs, and 
a Charcot joint deformity of both knees.  The examiner 
also found crepitus in the knees and ankles, and a 
positive patellar grinding test in the knees.  The 
examiner also described the scars on the legs that have 
been previously described.  The examiner noted that 
although the veteran had come to the examination with 
crutches, he was able to walk from his seat to the 
examining table.

Evaluation of Fragment Wounds to the Legs

Relevant Laws and Regulations

Disability ratings are based on the average impairment of 
earning capacity resulting from disability.  The 
percentage ratings for each diagnostic code, as set forth 
in VA's Schedule for Rating Disabilities, codified in 
38 C.F.R. Part 4, represent the average impairment of 
earning capacity resulting from disability.  Generally, 
the degrees of disability specified are considered 
adequate to compensate for a loss of working time 
proportionate to the severity of the disability.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body 
with normal excursion, strength, speed, coordination and 
endurance.  The functional loss may be due to absence of 
part or all of the necessary bones, joints and muscles, or 
associated structures, or to deformity, adhesions, 
defective innervation, or other pathology, or may be due 
to pain, supported by adequate pathology and evidenced by 
visible behavior of the claimant undertaking the motion.  
Weakness is as important as limitation of motion, and a 
part which becomes painful on use must be regarded as 
seriously disabled.  See DeLuca v. Brown, 8 Vet. App. 202 
(1995); 38 C.F.R. § 4.40 (2002).

Since November 1966 the residuals of fragment wounds to 
the left and right legs have been evaluated under 
Diagnostic Code 5311, respectively, as injuries to muscle 
groups XI.  Subsequent to the initiation of the veteran's 
claim in May 1989, the regulatory criteria for evaluating 
muscle injuries were revised effective July 3, 1997.  
Schedule for Rating Disabilities; Muscle Injuries, 62 Fed. 
Reg. 30,235 (June 3, 1997) (codified at 38 C.F.R. Part 4).  
Because the veteran's appeal was initiated prior to the 
change in the regulations, he is entitled to the 
application of the version more favorable to him.  Karnas 
v. Derwinski, 1 Vet. App. 308 (1991).  

VA's General Counsel has held that where a law or 
regulation changes during the pendency of an appeal, the 
Board should first determine which version of the law or 
regulation is more favorable to the veteran.  In making 
that determination it may be necessary for the Board to 
apply both the old and the new versions of the regulation.  
If application of the revised regulation results in a 
higher rating, the effective date for the higher 
disability rating can be no earlier than the effective 
date of the change in the regulation.  38 U.S.C.A. 
§ 5110(g) (West 1991).  Prior to the effective date of the 
change in the regulation, the Board can apply only the 
original version of the regulation.  VAOPGCPREC 3-00.

The veteran was provided the revised regulations in the 
August 2002 supplemental statement of the case, and the RO 
considered the revised regulations at that time in 
confirming the denial of an increased rating.  The Board 
finds, therefore, that it can consider the original and 
revised rating criteria without prejudice to the veteran.  
See Bernard v Brown, 4 Vet. App. 384 (1993).  The Board 
further finds that, as applied in the veteran's case, 
there is no material difference in the original and 
revised version of the regulations pertaining to the 
evaluation of muscle injuries, and that neither version of 
the regulation is more favorable to the veteran.  
VAOPGCPREC 3-00.

Muscle group XI, pertaining to the posterior and lateral 
muscles of the calf, affects propulsion and the plantar 
flexion of the foot, stabilization of the arch, flexion of 
the toes, and flexion of the knee.  Diagnostic Code 5311, 
which applies to muscle group XI, provides a 30 percent 
rating if disability is severe, a 20 percent rating if 
disability is moderately severe, a 10 percent rating if 
disability is moderate, and a non-compensable rating if 
disability is slight.  38 C.F.R. § 4.73 (2002).

The cardinal signs and symptoms of muscle disability are 
loss of power, weakness, lowered threshold of fatigue, 
fatigue-pain, impairment of coordination and uncertainty 
of movement.  An open comminuted fracture with muscle or 
tendon damage will be rated as a severe injury of the 
muscle group involved unless, for locations such as in the 
wrist or over the tibia, evidence establishes that the 
muscle damage is minimal.  A through-and-through injury 
with muscle damage shall be evaluated as no less than a 
moderate injury for each group of muscles damaged.  For 
Diagnostic Codes 5301 through 5323, disabilities resulting 
from muscle injuries shall be classified as slight, 
moderate, moderately severe, or severe.  38 C.F.R. 
§ 4.56(c) and (d) (2002).

Muscle disability is considered to be moderate if it was 
caused by a through and through or deep penetrating wound 
of short track from a single bullet or a small shell or 
shrapnel fragment, without the explosive effect of a high 
velocity missile, with the residuals of debridement or 
prolonged infection.  Evidence of moderate disability 
consists of consistent complaints of one or more of the 
cardinal signs and symptoms of muscle disability as shown 
above, particularly lowered threshold of fatigue after 
average use, which affects the particular functions 
controlled by the injured muscles.  The objective signs of 
moderate disability include small or linear entrance and 
(if present) exit scars, indicating a short track of the 
missile through muscle tissue, some loss of deep fascia or 
muscle substance, impairment of muscle tonus and loss of 
power, or a lowered threshold of fatigue when compared to 
the sound side.  38 C.F.R. § 4.56(d)(2) (2002).

Muscle disability is considered to be moderately severe if 
it results from a through and through or deep penetrating 
wound by a small high velocity missile or large low-
velocity missile, with evidence of debridement, prolonged 
infection, or sloughing of soft parts, and intermuscular 
scarring.  Evidence of a moderately severe muscle injury 
includes service department record or other evidence 
showing hospitalization for a prolonged period for 
treatment of the wound, consistent complaints of the 
cardinal signs and symptoms of muscle disability as shown 
above and, if present, evidence of inability to keep up 
with work requirements.  The objective evidence of a 
moderately severe muscle disability includes entrance and 
(if present) exit scars that indicate a track of the 
missile through one or more muscle groups, the loss of 
deep fascia, muscle substance, or normal firm resistance 
of muscles compared with the sound side, and impairment of 
strength and endurance in comparison to the sound side.  
38 C.F.R. § 4.56(d)(3) (2002).

Standard of Proof

The evaluation of the level of disability is to be based 
on review of the entire evidence of record and the 
application of all pertinent regulations.  See Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991).  When there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue, the benefit of the doubt 
in resolving each such issue shall be given to the 
claimant.  38 U.S.C.A. § 5107(b) (West 1991 & Supp. 2002); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. 
§ 4.3 (2002).  The United States Court of Appeals for the 
Federal Circuit (Federal Circuit) has held that "when the 
positive and negative evidence relating to a veteran's 
claim are in 'approximate balance,' thereby creating a 
'reasonable doubt' as to the merits of his or her claim, 
the veteran must prevail."  Ortiz v. Principi, 274 F.3d 
1361, 1364 (Fed. Cir. 2001).  If the Board determines that 
the preponderance of the evidence is against the claim, it 
has necessarily found that the evidence is not in 
approximate balance, and the benefit of the doubt rule is 
not applicable.  Ortiz, 274 F.3d at 1365.

Left Leg

The fragment wounds to the left leg are currently 
evaluated as moderately disabling, supporting the 
10 percent rating under Diagnostic Code 5311.  In order to 
warrant a rating in excess of 10 percent, the evidence 
would have to indicate that the injury to muscle group XI 
is moderately severe.

The evidence shows that the fragment injury to the left 
leg resulted in penetrating wounds to muscle group XI, 
including a fracture of the upper third of the tibia.  The 
original injury was not a through and through fragment 
wound, in that there were no exit wounds.  The service 
medical records establish that following the surgical 
removal of the fragments the wounds healed readily, 
without debridement, prolonged infection, sloughing of 
soft parts, or intermuscular scarring.  Although the 
veteran was hospitalized for an extended period, that 
treatment was required for casting of the fractured tibia, 
not the fragment wounds.  With casting the tibia fracture 
healed well without complications.

The evidence also shows that following his separation from 
service the veteran complained of debilitating pain and 
weakness in the left leg.  Multiple medical examinations, 
however, failed to reveal objective clinical findings to 
support the veteran's allegations, and his complaints were 
attributed to a conversion reaction.  He was found to be 
unable to engage in substantially gainful employment due 
primarily to the manifestations of the psychiatric 
disorder, not his actual physical limitations.  Because 
his subjective complaints have been attributed to a 
psychiatric impairment and are not supported by objective 
findings, the Board finds that his assertions are not 
credible for the purpose of determining the severity of 
the injury to muscle group XI.  See Madden v. Gober, 123 
F.3d 1477, 1481 (Fed. Cir. 1997) (the Board is entitled to 
discount the weight, credibility, and probity of evidence 
in light of its own inherent characteristics and its 
relationship to other items of evidence).

The more recent examinations show that the left leg 
disability is manifested by muscle strength of 4/5, but 
other than reduced strength there are no other cardinal 
signs of muscle disability in the left leg that pertain to 
the rating for the muscle injury.  The objective evidence 
does not show a track of the missile through one or more 
muscle groups, and multiple examinations have shown no 
evidence of the loss of deep fascia, muscle substance, or 
normal firm resistance of the muscles.  38 C.F.R. 
§ 4.56(d)(3) (2002).  The Board finds, therefore, that the 
criteria for establishing a moderately severe injury to 
muscle group XI in the left leg are not met.

The evaluation of a musculoskeletal disability requires 
consideration of all of the functional limitations imposed 
by the disorder, including pain, weakness, limitation of 
motion, and lack of strength, speed, coordination or 
endurance.  See Spurgeon v. Brown, 10 Vet. App. 194 
(1997).  The examiners in April 1998 and August 2002 
determined that other than reduced strength in the calf 
muscles, the injury to muscle group XI did not result in 
any additional functional limitations in the left leg.  
Consideration of the provisions of 38 C.F.R. § 4.40 does 
not, therefore, result in entitlement to a higher rating.

The Board notes that according to 38 C.F.R. § 4.56, an 
open comminuted fracture with muscle or tendon damage will 
be rated as a severe injury of the muscle group involved 
unless, for locations such as in the wrist or over the 
tibia, evidence establishes that the muscle damage is 
minimal.  The fragment wounds in this case occurred in the 
area over the left tibia.  Although the fracture of the 
tibia was originally described as a comminuted fracture, 
it was later described as a partial fracture.  The 
evidence does not indicate that the original fragment 
wound caused any tendon damage, and multiple medical 
examinations have failed to reveal significant damage to 
the muscle group.  For that reason the Board has 
determined that the injury to muscle group XI of the left 
leg should not be evaluated as severe.

The Board also notes that in addition to the injury to 
muscle group XI, the left leg disability is manifested by 
a tender scar and degenerative joint disease in the left 
knee, which have been separately rated.  In addition, the 
medical evidence shows that the veteran has degenerative 
disc disease of the lumbosacral spine with left L4-L5-S1 
radiculopathy, for which service connection has not been 
established and which is not shown to be related to 
service or a service-connected disability.  As such, the 
manifestations of the left L4-L5-S1 radiculopathy cannot 
be considered in determining the appropriate rating for 
the injury to muscle group XI.  38 C.F.R. § 4.14 (2002).

In summary, the evidence does not indicate that the injury 
to muscle group XI in the left leg is more than moderate, 
nor are there additional functional limitations supporting 
a higher rating.  The Board has determined, therefore, 
that the preponderance of the evidence is against the 
claim of entitlement to a disability rating in excess of 
10 percent for the residuals of a fragment wound to the 
left leg with a fracture of the upper third of the left 
tibia.

Right Leg

The fragment wounds to the right leg are also currently 
evaluated as moderately disabling, supporting the 
10 percent rating under Diagnostic Code 5311.  In order to 
warrant a rating in excess of 10 percent, the evidence 
would have to indicate that the injury to muscle group XI 
is moderately severe.

The service medical records show that the fragment injury 
to muscle group XI of the right leg consisted of three 
wounds in the distal area of the right leg and one wound 
near the right knee that were not through and through or 
deeply penetrating.  The wounds were closed under a local 
anesthetic and healed without any debridement, prolonged 
infection, sloughing of soft parts, or intermuscular 
scarring.  On separation from service the veteran had 
three well healed scars on the medial aspect of the right 
lower leg, and a well healed scar on the medial aspect of 
the right upper leg.

The veteran has also complained of debilitating pain and 
weakness in the right leg.  As shown above, however, 
multiple medical examinations failed to reveal objective 
clinical findings to support his contentions, and his 
complaints were attributed to a conversion reaction.  
Because his subjective complaints have been attributed to 
a psychiatric impairment and are not supported by 
objective findings, the Board also finds that his 
assertions pertaining to the right leg are not credible 
for the purpose of determining the severity of the injury 
to muscle group XI.  Madden, 123 F.3d at 1481.

Examinations have also shown reduced strength in the 
muscles of the right leg, but no other cardinal signs of 
muscle disability.  Although the VA treatment records 
document his complaints pertaining to the left leg, those 
records are silent for any complaints or clinical findings 
regarding the right leg.  The objective evidence does not 
show a track of the missile through one or more muscle 
groups, and multiple examinations have shown no evidence 
of the loss of deep fascia, muscle substance, or normal 
firm resistance of the muscles.  38 C.F.R. § 4.56(d)(3) 
(2002).  The Board finds, therefore, that the criteria for 
establishing a moderately severe injury to muscle group XI 
in the right leg are not met.

In addition, the examiners in April 1998 and August 2002 
determined that other than reduced strength, the injury to 
muscle group XI did not result in any additional 
functional limitations in the right leg.  Consideration of 
the provisions of 38 C.F.R. § 4.40 does not, therefore, 
result in entitlement to a higher rating.  Spurgeon, 
10 Vet. App. at 194.  Because the evidence does not 
indicate that the injury to muscle group XI in the right 
leg is more than moderate, the Board has determined that 
the preponderance of the evidence is against the claim of 
entitlement to a disability rating in excess of 10 percent 
for the residuals of fragment wounds to the right lower 
leg.

Financial Assistance in the Purchase of an Automobile

Relevant Laws and Regulations

A certification of eligibility for financial assistance in 
the purchase of one automobile or other conveyance and 
necessary adaptive equipment will be made where the 
veteran's service-connected disabilities result in one of 
the following: (i) loss or permanent loss of use of one or 
both feet; (ii) loss or permanent loss of use of one or 
both hands; or (iii) permanent impairment of vision of 
both eyes, with central visual acuity of 20/200 or less in 
the better eye, with corrective glasses.  For entitlement 
to assistance in the purchase of adaptive equipment only, 
the veteran must have, as the result of a service-
connected disease or injury, ankylosis of one or both 
knees or one or both hips.  38 U.S.C.A. §§ 3901, 3902 
(West 1991 & Supp. 2002); 38 C.F.R. § 3.808 (2002).

Analysis

The veteran contends that he is entitled to assistance in 
purchasing an automobile with adaptive equipment because 
his legs are paralyzed due to his service-connected 
disabilities, which precludes him from ambulating without 
the aid of crutches.  The veteran's contentions are not, 
however, supported by any objective medical evidence 
indicating that he has, in fact, lost the use of either 
lower extremity.  Because his perception of the severity 
of his lower extremity disabilities has been attributed to 
a psychiatric impairment, and because his assertions 
regarding the loss of use are not supported by any 
objective clinical findings, the Board finds that the 
veteran's assertions are not credible.  Madden, 123 F.3d 
at 1481.

Although he has crutches, the medical evidence shows that 
he does not require the crutches for ambulation.  The 
examiner in January 1995 determined that although he used 
a pair of Canadian crutches, he was able to walk with good 
balance, weight bearing, and propulsion, without 
assistance, and to drive a vehicle.  The examiner also 
determined that the veteran had no loss of use of either 
lower extremity due to the service-connected disability.  
The neurologist in April 1998 determined that although the 
veteran claimed to be unable to walk without the aid of 
crutches, those assertions were not supported by any 
objective findings and that there was no loss of use of 
either foot or leg.  The orthopedist in August 2002 also 
found that, although the veteran claimed to be unable to 
walk without crutches, there was no loss of use of the 
feet or legs.  

In summary, none of the medical evidence of record shows 
that the veteran has, in fact, lost the use of either 
lower extremity.  In addition, although he has limited 
motion of the left knee, the medical evidence does not 
reflect ankylosis of either knee or hip.  For these 
reasons the Board finds that the criteria for financial 
assistance in the purchase of an automobile or other 
conveyance and adaptive equipment, or adaptive equipment 
only, are not met.  The preponderance of the evidence is, 
therefore, against the veteran's claim.


(continued on next page)

Special Monthly Compensation 

Relevant Laws and Regulations

Special monthly compensation is payable if the veteran, as 
the result of service-connected disability, has suffered 
the anatomical loss or loss of use of one or both feet.  
Loss of use of a foot will be found to exist when no 
effective function remains, such as the properties of 
balance and propulsion, other than that which would be 
equally well served by an amputation stump with use of a 
suitable prosthetic device.  For example, complete 
paralysis of the external popliteal nerve and consequent 
foot drop, accompanied by characteristic organic changes 
including trophic and circulatory disturbances, will be 
taken as loss of use of the foot.  38 U.S.C.A. § 1114 (k) 
and (l) (West 1991 & Supp. 2002); 38 C.F.R. §§ 3.350(a), 
4.63 (2002).  

Analysis

The veteran further contends that he is entitled to 
special monthly compensation for having lost the use of 
the left foot.  As shown above, however, his assertions 
regarding the severity of his lower extremity disability 
are not credible.  Multiple VA examinations have 
established that his subjective complaints are not 
supported by objective findings, and that he has not, in 
fact, lost the use of either foot.  He has demonstrated 
the ability to ambulate with normal balance and 
propulsion.  The Board finds, therefore, that the criteria 
for entitlement to special monthly compensation based on 
the loss of use of one or both lower extremities are not 
met, and that the preponderance of the evidence is against 
the veteran's claim.



ORDER

The claim of entitlement to a disability rating in excess 
of 10 percent for the residuals of a fragment wound to the 
left leg with a fracture of the upper third of the left 
tibia is denied.

The claim of entitlement to a disability rating in excess 
of 10 percent for the residuals of fragment wounds to the 
right lower leg is denied.

The claim of entitlement to financial assistance in the 
purchase of an automobile or other conveyance and adaptive 
equipment, or adaptive equipment only, is denied.

The claim of entitlement to special monthly compensation 
based on the loss of use of one or both lower extremities 
is denied.




		
	Robert E. Sullivan
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

